Citation Nr: 0928880	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than September 10, 
2007, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and A. F.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1980 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision, dated in September 2007, of the 
Department of Veterans Affairs (VA).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows the Veteran has indicated 
various dates, including May 1990 and June 2004, in his 
appeal for an effective date for TDIU earlier than September 
10, 2007.   An October 2007 rating decision granted a TDIU 
effective September 10, 2007 when the Veteran then met the 
schedular requirements of 38 C.F.R. § 4.16(a).   

The Veteran at his Board hearing in May 2009 raised the issue 
of clear and unmistakable error with the rating decision in 
October 2007 that granted service connection for major 
depression, with an effective September 10, 2007.  The 
Veteran argued the effective date should go back to 1995 
because there was an informal claim pending since November 
1995.  As the issue for an earlier effective date for TDIU is 
inextricably intertwined with the issue for an earlier 
effective date for the grant of service connection for major 
depression to include CUE, the Board must defer the issue for 
an earlier effective date for TDIU.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

In October 1991, the Veteran filed a claim of service 
connection for a seizure disorder and back disability, which 
does not appear to have been adjudicated.  The Board also 
forwards this matter to the RO for appropriate action.  Id.  

Lastly, a Board remand in July 2007, instructed that service 
connection for a left hip disability be adjudicated.  As the 
record shows this claim has not been adjudicated, and may be 
intertwined with the earlier effective date claim for TDIU 
currently on appeal, further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational 
rehabilitation folder and associate with 
the record.  

2. Adjudicate the claim for an earlier 
effective date, to include clear and 
unmistakable error in the rating decision 
dated in October 2007, which granted 
service connection for major depressive 
disorder, effective September 10, 2007.

3. After undertaking all appropriate 
development, including contacting the 
Veteran to determine if he still is 
seeking service connection for left hip, 
back and/or seizure disabilities, then 
adjudicate such claims being pursued.  If 
the benefits are not granted, provide the 
Veteran with notice of appeal rights.  
Only those issues that are perfected on 
appeal should subsequently be forwarded 
for appellate review.   

4. As to the claim for an earlier 
effective date for a TDIU, readjudicate 
the claim and if the benefit sought is 
denied, furnish the Veteran a supplemental 
statement of the case, provide the Veteran 
with the appropriate time to respond,  and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




